 

Exhibit 10PP

PURCHASE AND SALE CONTRACT

BETWEEN

BRIGHTON CREST, L.P.,
a South Carolina limited partnership

AS SELLER
AND

TITAN REAL ESTATE INVESTMENT GROUP, LLC,
an Ohio limited liability company

AS PURCHASER

BRIGHTON CREST

 

 

 

 

TABLE OF CONTENTS

Page




ARTICLE I   DEFINED TERMS

1

ARTICLE II   PURCHASE AND placeCitySALE, PURCHASE PRICE & DEPOSIT

1

2.1

Purchase and placeCitySale

1

2.2

Purchase Price and Deposit

1

2.3

Escrow Provisions Regarding Deposit

2

ARTICLE III   FEASIBILITY PERIOD

3

3.1

Feasibility Period

3

3.2

Expiration of Feasibility Period

3

3.3

Conduct of Investigation

3

3.4

Purchaser Indemnification

4

3.5

Property Materials

5

3.6

Property Contracts

6

ARTICLE IV   TITLE

6

4.1

Title Documents

6

4.2

Survey

6

4.3

Objection and Response Process

6

4.4

Permitted Exceptions

7

4.5

Existing Deed of Trust

7

4.6

Subsequently Disclosed Exceptions

7

4.7

Purchaser Financing

8

4.8

[Intentionally Omitted.]

8

ARTICLE V  CLOSING

8

5.1

Closing Date

8

5.2

Seller Closing Deliveries

8

5.3

Purchaser Closing Deliveries

9

5.4

Closing Prorations and Adjustments

10

5.5

Post Closing Adjustments

14

ARTICLE VI   REPRESENTATIONS AND WARRANTIES OF SELLER AND

14

PURCHASER

 

6.1

Seller’s Representations

14

6.2

AS-IS

15

6.3

Survival of Seller’s Representations

16

6.4

Definition of Seller’s Knowledge

17

6.5

Representations And Warranties Of Purchaser

17

ARTICLE VII   OPERATION OF THE PROPERTY

18

7.1

Leases and Property Contracts

18

7.2

General Operation of Property

18

7.3

Liens

18

ARTICLE VIII   CONDITIONS PRECEDENT TO CLOSING

19

8.1

Purchaser’s Conditions to Closing

19

8.2

Seller’s Conditions to Closing

19

ARTICLE IX   BROKERAGE

20

9.1

Indemnity

20

9.2

Broker Commission

20

ARTICLE X   DEFAULTS AND REMEDIES

20

10.1

Purchaser Default

20

10.2

Seller Default

21

ARTICLE XI   RISK OF LOSS OR CASUALTY

22

11.1

Major Damage

22

11.2

Minor Damage

22

11.3

Repairs

23

ARTICLE XII   EMINENT DOMAIN

23

12.1

Eminent Domain

23

ARTICLE XIII   MISCELLANEOUS

23

13.1

Binding Effect of Contract

23

13.2

Exhibits and Schedules

23

13.3

Assignability

23

13.4

Binding Effect

24

13.5

Captions

24

13.6

Number And Gender Of Words

24

13.7

Notices

24

13.8

Governing Law and Venue

26

13.9

Entire Agreement

26

13.10

Amendments

26

13.11

Severability

27

13.12

Multiple Counterparts/Facsimile Signatures

27

13.13

Construction

27

13.14

Confidentiality

27

13.15

Time Of The Essence

27

13.16

Waiver

27

13.17

Attorneys Fees

28

13.18

Time Zone/Time Periods

28

13.19

1031 Exchange

28

13.20

No Personal Liability of Officers, Trustees or Directors of Seller’s Partners

28

13.21

No Exclusive Negotiations

28

13.22

placeplaceADA Disclosure

28

13.23

No Recording

29

13.24

Relationship of Parties

29

13.25

Dispute Resolution

29

13.26

AIMCO Marks

29

13.27

Non-Solicitation of Employees

30

13.28

Survival

30

13.29

Multiple Purchasers

30

ARTICLE XIV   LEAD-BASED PAINT DISCLOSURE

30

14.1

Disclosure

30













Exhibit A - Legal Description for the placeBrighton Crest

A-1

Exhibit B - Form of Limited Warranty Deed

B-1

Exhibit C Form of Bill of Sale

C-1

Exhibit D - General Assignment and Assumption

D-1

Exhibit E - Assignment and Assumption of Leases and Security Deposits

E-1

Exhibit F - Notice to Vendor Regarding Termination of Contract

F-1

Exhibit G Tenant Notification

G-1

Exhibit H Lead-Based Paint Disclosure

H-1

Schedule 1 Defined Terms

Schedule 1

Schedule 1.1.19 - List of Excluded Permits

Schedule 1.1.19

Schedule 1.1.23 - List of Excluded Fixtures and Tangible

Personal Property

Schedule 1.1.23

Schedule 3.5 - List of Materials

Schedule 3.5








PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 1st
day of April, 2008 (the "Effective Date"), by and between BRIGHTON CREST, L.P.,
a South Carolina limited partnership, having an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 ("Seller"), and TITAN REAL
ESTATE INVESTMENT GROUP, LLC, an Ohio limited liability company, having a
principal address at 135 South Main Street, Suite 301, Greenville, South
Carolina 29601 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.

Seller owns the real estate located in Cobb County, Georgia, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Brighton Crest.

B.

Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1. Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Contract.

2.2. Purchase Price and Deposit. The total purchase price ("Purchase Price") for
the Property shall be an amount equal to $22,500,000.00, payable by Purchaser,
as follows:

2.2.1. Within 2 Business Days following the Effective Date, Purchaser shall
deliver to Fidelity National Title Insurance Company, 8450 East Crescent
Parkway, Suite 410, Greenwood Village, Colorado 80111, Attention: Valena L.
Bloomquist, Telephone (303) 244-9818, Facsimile (720) 489-7593 ("Escrow Agent"
or "Title Insurer") an initial deposit (the "Initial Deposit") of $225,000.00 by
wire transfer of immediately available funds ("Good Funds").

2.2.2. On or before the day that the Feasibility Period expires, Purchaser shall
deliver to Escrow Agent an additional deposit (the "Additional Deposit") of
$225,000.00 by wire by transfer of Good Funds.

2.2.3. The balance of the Purchase Price for the Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 10:00 a.m.
on the Closing Date.

2.3. Escrow Provisions Regarding Deposit.

2.3.1. Escrow Agent shall hold the Deposit and make delivery of the Deposit to
the party entitled thereto under the terms of this Contract. Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2. Escrow Agent shall hold the Deposit until the earlier occurrence of (i)
the Closing Date, at which time the Deposit shall be applied against the
Purchase Price, or released to Seller pursuant to Section 10.1, or (ii) the date
on which Escrow Agent shall be authorized to disburse the Deposit as set forth
in Section 2.3.3, The tax identification numbers of the parties shall be
furnished to Escrow Agent upon request.

2.3.3. If prior to the Closing Date either party makes a written demand upon
Escrow Agent for payment of the Deposit, Escrow Agent shall give written notice
to the other party of such demand. If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment. If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision. However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located.
Escrow Agent shall give written notice of such deposit to Seller and Purchaser.
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder. Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser's
obligations set forth in Section 3.5,2.

2.3.4. The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties for any act or
omission on its part unless taken or suffered in bad faith in willful disregard
of this Contract or involving gross negligence. Seller and Purchaser jointly and
severally shall indemnify and hold Escrow Agent harmless from and against all
costs, claims and expenses, including reasonable attorney's fees, incurred in
connection with the performance of Escrow Agent's duties hereunder, except with
respect to actions or omissions taken or suffered by Escrow Agent in bad faith,
in willful disregard of this Contract or involving gross negligence on the part
of the Escrow Agent.

2.3.1. The parties shall deliver to Escrow Agent an executed copy of this
Contract, which shall constitute the sole instructions to Escrow Agent. Escrow
Agent shall execute the signature page for Escrow Agent attached hereto solely
with respect to the provisions of this Section 2.3.
 

2.3.2. Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code. Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

 

ARTICLE III
FEASIBILITY PERIOD

 3.1. Feasibility Period. Subject to the terms of Section 3.3 and 3.4 and the
rights of Tenants under the Leases, from the Effective Date to and including the
date which is 30 days after the Effective Date (the "Feasibility Period"), and
thereafter until Closing upon reasonable prior notice and consent from Seller,
Purchaser, and its agents, contractors, engineers, surveyors, attorneys, and
employees (collectively, "Consultants") shall, at no cost or expense to Seller,
have the right from time to time to enter onto the Property to conduct and make
any and all customary studies, tests, examinations, inquiries, inspections and
investigations of or concerning the Property, review the Materials and otherwise
confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property and Purchaser's intended use thereof (collectively,
the "Inspections").

 3.2. Expiration of Feasibility Period. If any of the matters in Section 3.1 or
any other title or survey matters are unsatisfactory to Purchaser for any
reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent on or before
5:00 p.m. on or before the date of expiration of the Feasibility Period. If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser. If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2,
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as expressly provided in this
Contract, and Purchaser's obligation to purchase the Property shall be
conditional only as expressly provided in this Contract.

 3.3. Conduct of Investigation. Purchaser shall not permit any mechanics' or
materialmen's liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give reasonable advanced notice to Seller prior to any entry
onto the Property and shall permit Seller to have a representative present
during all Inspections conducted at the Property. Purchaser shall take all
reasonable actions and implement all protections necessary to ensure that all
actions taken in connection with the Inspections, and all equipment, materials
and substances generated, used or brought onto the Property pose no material
threat to the safety of persons, property or the environment.

3.4.

Purchaser Indemnification.

3.4.1. Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager, Regional
Property Manager, and AIMCO (collectively, including Seller, "Seller's
Indemnified Parties"), from and against any and all damages, mechanics' liens,
liabilities, losses, demands, actions, causes of action, claims, costs and
expenses (including reasonable attorneys' fees, including the cost of in-house
counsel and appeals) (collectively, "Losses") arising from or related to
Purchaser's or its Consultants' entry onto the Property, and any Inspections or
other acts by Purchaser or Purchaser's Consultants with respect to the Property
during the Feasibility Period or otherwise. Purchaser shall, however, not be
liable for any damages incurred by Seller resulting from the mere discovery by
Purchaser of a pre-existing condition at or with regard to the Property;
provided, however, that, if Purchaser proceeds with acquisition of the Property
after the expiration of the Feasibility Period and the Closing occurs, Purchaser
shall accept the Property with such pre-existing condition and assume any
liabilities associated therewith.

3.4.2. Notwithstanding anything in this Contract to the contrary, Purchaser
shall not be permitted to perform any invasive tests on the Property without
Seller's prior written consent, which consent may be withheld in Seller's sole
discretion. Further, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property), investigations and other matters
that in Seller's reasonable judgment could result in any injury to the Property
or breach of any contract, or expose Seller to any Losses or violation of
applicable law, or otherwise adversely affect the Property or Seller's interest
therein. Seller hereby expressly consents to Purchaser's performance of a Phase
I environmental study of the Property (to be conducted by an environmental
engineer reasonably acceptable to Seller) and an ACM (asbestos containing
material) study (to be conducted by an environmental engineer reasonably
acceptable to Seller) in connection therewith, but only to the extent
customarily performed in connection with a Phase I environmental study.
Purchaser shall use reasonable efforts to minimize disruption to Tenants in
connection with Purchaser's or its Consultants' activities pursuant to this
Section. No consent by the Seller to any such activity shall be deemed to
constitute a waiver by Seller or assumption of liability or risk by Seller.
Purchaser hereby agrees to restore, at Purchaser's sole cost and expense, the
Property to the same condition existing immediately prior to Purchaser's
exercise of its rights pursuant to this Article III. Purchaser shall maintain
and cause its third party consultants to maintain (a) casualty insurance and
commercial general liability insurance with coverages of not less than
$1,000,000.00 for injury or death to any one person or more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state in which the Property is located. Purchaser shall deliver proof of the
insurance coverage required pursuant to this Section 3.4.2 to Seller (in the
form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii) the
expiration of 5 days after the Effective Date.

3.5.

Property Materials.

3.5.1. Within 3 days after the Effective Date, and to the extent the same exist
and are in Seller's possession or reasonable control (subject to Section 3.5.2),
Seller agrees to make the documents set forth on Schedule 3.5 (together with any
other documents or information provided by Seller or its agents to Purchaser
with respect to the Property, the "Materials") available at the Property for
review and copying by Purchaser at Purchaser's sole cost and expense. In the
alternative, at Seller's option and within the foregoing 3-day period, Seller
may deliver some or all of the Materials to Purchaser, or make the same
available to Purchaser on a secure web site (Purchaser agrees that any item to
be delivered by Seller under this Contract shall be deemed delivered to the
extent available to Purchaser on such secured web site). To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
Seller and Seller shall use reasonable efforts to deliver the same to Purchaser
within 3 days after such notification is received by Seller; provided, however,
that under no circumstances will the Feasibility Period be extended and
Purchaser's sole remedy will be to terminate this Contract pursuant to Section
3.2.

3.5.2. In providing the Materials to Purchaser, other than Seller's
Representations, Seller makes no representation or warranty, express, written,
oral, statutory, or implied, and all such representations and warranties are
hereby expressly excluded and disclaimed. All Materials are provided for
informational purposes only and, together with all Third-Party Reports, if
requested by Seller, shall be returned by Purchaser to Seller (or the
destruction thereof shall be certified in writing by Purchaser to Seller) as a
condition to return of the Deposit to Purchaser if this Contract is terminated
for any reason. In the event Seller requests that Purchaser deliver any
Third-Party Reports as provided above, Seller shall reimburse Purchaser for the
actual out-of-pocket costs incurred by Purchaser in obtaining such Third-Party
Reports. Recognizing that the Materials delivered or made available by Seller
pursuant to this Contract may not be complete or constitute all of such
documents which are in Seller's possession or control, but are those that are
readily and reasonably available to Seller, Purchaser shall not in any way be
entitled to rely upon the completeness or accuracy of the Materials and will
instead in all instances rely exclusively on its own Inspections and Consultants
with respect to all matters which it deems relevant to its decision to acquire,
own and operate the Property.

3.5.3. In addition to the items set forth on Schedule 3.5, no later than 3 days
after the Effective Date, Seller shall deliver to Purchaser (or otherwise make
available to Purchaser as provided under Section 3.5.1) the most recent rent
roll for the Property listing the move-in date, monthly base rent payable, lease
expiration date and unapplied security deposit for each Lease (the "Rent Roll").
Seller makes no representations or warranties regarding the Rent Roll other than
the express representation set forth in Section 6.1.6.

3.5.4. In addition to the items set forth on Schedule 3.5, no later than 3 days
after the Effective Date, Seller shall deliver to Purchaser (or otherwise make
available to Purchaser as provided under Section 3.5.1) a list of all current
Property Contracts (the "Property Contracts List"). Seller makes no
representations or warranties regarding the Property Contracts List other than
the express representations set forth in Section 6.1.7.
 

 3.6. Property Contracts. On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to Seller (the "Property Contracts Notice")
specifying any Property Contracts which Purchaser desires to terminate at the
Closing (the "Terminated Contracts"); provided that (a) the effective date of
such termination on or after Closing shall be subject to the express terms of
such Terminated Contracts, (b) if any such Property Contract cannot by its terms
be terminated at Closing, it shall be assumed by Purchaser and not be a
Terminated Contract, and (c) to the extent that any such Terminated Contract
requires payment of a penalty or premium for cancellation, Purchaser shall be
solely responsible for the payment of any such cancellation fees or penalties.
If Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing. To the extent that
any Property Contract to be assigned to Purchaser requires vendor consent, then,
prior to the Closing, Purchaser may attempt to obtain from each applicable
vendor a consent (each a "Required Assignment Consent") to such assignment.
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller's
Indemnified Parties from and against any and all Losses arising from or related
to Purchaser's failure to obtain any Required Assignment Consent.

ARTICLE IV
TITLE

 4.1. Title Documents. Within 3 Business Days after the Effective Date, Seller
shall cause to be delivered to Purchaser a standard form commitment ("Title
Commitment") to provide a standard American Land Title Association owner's title
insurance policy for the Property, using the current policy jacket customarily
provided by the Title Insurer, in an amount equal to the Purchase Price (the
"Title Policy"), together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents"). Purchaser shall be solely responsible for payment of all
costs relating to procurement of the Title Commitment, the Title Policy, and any
requested endorsements.

 4.2. Survey. Subject to Section 3.5.2, within 3 Business Days after the
Effective Date, Seller shall deliver to Purchaser or make available at the
Property any existing survey of the Property (the "Existing Survey"). Purchaser
may, at its sole cost and expense, order a new or updated survey of the Property
either before or after the Effective Date (such new or updated survey, together
with the Existing Survey, is referred to herein as the "Survey").

4.3. Objection and Response Process. On or before the date which is 20 days
after the Effective Date (the "Objection Deadline"), Purchaser shall give
written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents or the Survey to which Purchaser objects
(the "Objections"). If Purchaser fails to tender an Objection Notice on or
before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey. On or before 25 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any.
Seller shall be entitled to reasonable adjournments of the Closing Date of up to
10 days to cure the Objections. If Seller fails to deliver a Response Notice by
the Response Deadline, Seller shall be deemed to have elected not

to cure or otherwise resolve any matter set forth in the Objection Notice. If
Purchaser is dissatisfied with the Response Notice or the lack of Response
Notice, Purchaser may, as its exclusive remedy, exercise its right to terminate
this Contract prior to the expiration of the Feasibility Period in accordance
with the provisions of Section 3.2. If Purchaser fails to timely exercise such
right, Purchaser shall be deemed to accept the Title Documents and Survey with
resolution, if any, of the Objections as set forth in the Response Notice (or if
no Response Notice is tendered, without any resolution of the Objections) and
without any reduction or abatement of the Purchase Price.

4.4.

Permitted Exceptions. The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed "Permitted Exceptions":

4.4.1. All matters shown in the Title Documents and the Survey, other than (a)
those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be limited to those
parties in possession pursuant to the Leases, and (d) the standard exception
pertaining to taxes, which shall be limited to taxes and assessments payable in
the year in which the Closing occurs and subsequent taxes and assessments;

4.4.2. All Leases;

4.4.3. Applicable zoning and governmental regulations and ordinances;

4.4.4. Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser; and

4.4.5. The terms and conditions of this Contract.

 4.5. Existing Deed of Trust. It is understood and agreed that, whether or not
Purchaser gives an Objection Notice with respect thereto, any deeds to secure
debt, deeds of trust and/or mortgages which secure the Note (collectively, the
"Deed of Trust") shall not be deemed Permitted Exceptions, whether Purchaser
gives further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

 4.6. Subsequently Disclosed Exceptions. If at any time after the expiration of
the Feasibility Period, any update to the Title Commitment discloses any
additional item that materially adversely affects title to the Property which
was not disclosed on any version of the Title Commitment delivered to Purchaser
during the Feasibility Period (the "New Exception"), Purchaser shall have a
period of 5 days from the date of its receipt of such update (the "New Exception
Review Period") to review and notify Seller in writing of Purchaser's approval
or disapproval of the New Exception. If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception. If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date of up to 10 days in order to cure the New Exception. If Seller
fails to deliver a notice to Purchaser within 3 days after the expiration of the
New Exception Review Period, Seller shall be deemed to have elected not to cure
the New Exception. If Purchaser is dissatisfied with Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either: (i) to

terminate this Contract, in which event the Deposit shall be promptly returned
to Purchaser or (ii) to waive the New Exception and proceed with the
transactions contemplated by this Contract, in which event Purchaser shall be
deemed to have approved the New Exception. If Purchaser fails to notify Seller
of its election to terminate this Contract in accordance with the foregoing
clause within 6 days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.

 4.7. Purchaser Financing. Purchaser assumes full responsibility to obtain the
funds required for settlement, and Purchaser's acquisition of such funds shall
not be a contingency to the Closing.

4.8.

[Intentionally Omitted.]

ARTICLE V CLOSING

 5.1. Closing Date. The Closing shall occur 30 days following the expiration of
the Feasibility Period at the time set forth in Section 2.2.3 (the "Closing
Date") through an escrow with Escrow Agent, whereby the Seller, Purchaser and
their attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means. Notwithstanding the foregoing
to the contrary, Seller shall have the option, by delivering written notice to
Purchaser, to extend the Closing Date to the last Business Day of the month in
which the Closing Date otherwise would occur pursuant to the preceding sentence,
in connection with Seller's payment in full of the Note (the "Loan Payoff). Any
such notice extending the Closing Date shall be delivered by Seller to Purchaser
no later than 10 days prior to the Closing Date.

5.2.

Seller Closing Deliveries. No later than 1 Business Day prior to the Closing
Date, Seller shall deliver to Escrow Agent, each of the following items:

5.2.1. Limited Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2, A Bill of Sale in the form attached as Exhibit C.




Assignment").

5.2.3. A General Assignment in the form attached as Exhibit D (the "General




5.2.4. An Assignment of Leases and Security Deposits in the form attached as
Exhibit E (the "Leases Assignment").

5.2.5. A letter in the form attached hereto as Exhibit F prepared and addressed
by Purchaser and countersigned by Seller to each of the vendors under the
Terminated Contracts informing them of the termination of such Terminated
Contract as of the Closing Date (subject to any delay in the effectiveness of
such termination pursuant to the express terms of each applicable Terminated
Contract) (the "Vendor Terminations").

5.2.6. Seller's closing statement.
 

5.2.7. A title affidavit or an indemnity form reasonably acceptable to Seller,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.2.8. A certification of Seller's non-foreign status pursuant to Section 1445
of the Internal Revenue Code of 1986, as amended.

5.2.9. Resolutions, certificates of existence or good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction,

5.2.10. An updated Rent Roll effective as of a date no more than 3 Business Days
prior to the Closing Date; provided, however, that the content of such updated
Rent Roll shall in no event expand or modify the conditions to Purchaser's
obligation to close as specified under Section 8.1.

5.2.11. An updated Property Contracts List effective as of a date no more than 3
Business Days prior to the Closing Date; provided, however, that the content of
such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.12. An Affidavit of Seller's Residence if Seller is, or is deemed, a
"resident" of Georgia; or an Affidavit of Seller's Gain if Seller is not a
"resident" of Georgia.

5.2.13. A Form PT-61 (Real Estate Transfer Tax Declaration). 5.2.14. A Broker's
Lien Waiver.

5.3. Purchaser Closing Deliveries. No later than 1 Business Day prior to the
Closing Date (except for the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3), Purchaser shall deliver to
the Escrow Agent (for disbursement to Seller upon the Closing) the following
items:

5.3.1. The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.

5.3.2. A title affidavit or an indemnity form (pertaining to Purchaser's
activity on the Property prior to Closing), reasonably acceptable to Purchaser,
which is sufficient to enable Title Insurer to delete the standard pre-printed
exceptions to the title insurance policy to be issued pursuant to the Title
Commitment.

5.3.3. A Form PT-61 (Real Estate Transfer Declaration). 5.3.4. Purchaser's
closing statement.

5.3.5. A countersigned counterpart of the General Assignment. 5.3.6. A
countersigned counterpart of the Leases Assignment.

5.3.7. Notification letters to all Tenants prepared and executed by Purchaser in
the form attached hereto as Exhibit G.

5.3.8. The Vendor Terminations.

5.3.9. Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10. Resolutions, certificates of existence or good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.11. A Form G-2RP (Withholding on Sales or Transfers of Real Property and
Associated Tangible Personal Property by Nonresidents) if Seller is not a
"resident" of placeplaceGeorgia.

                        5.3.12. A Broker's Lien Waiver.
                        5.4. Closing Prorations and Adjustments.

5.4.1. General. All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes, other
operating expenses and fees, shall be prorated as of the Closing Date, Seller
being charged or credited, as appropriate, for all of same attributable to the
period up to the Closing Date (and credited for any amounts paid by Seller
attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of the same attributable to the period on and after the
Closing Date. Seller shall prepare a proration schedule (the "Proration
Schedule") of the adjustments described in this Section 5.4 prior to Closing.

5.4.2. Operating Expenses. All of the operating, maintenance, taxes (other than
real estate taxes), and other expenses incurred in operating the Property that
Seller customarily pays, and any other costs incurred in the ordinary course of
business for the management and operation of the Property, shall be prorated on
an accrual basis. Seller shall pay all such expenses that accrue prior to the
Closing Date and Purchaser shall pay all such expenses that accrue from and
after the Closing Date.

5.4.3. Utilities. The final readings and final billings for utilities will be
made if possible as of the Closing Date, in which case Seller shall pay all such
bills as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate. Seller shall be entitled to the return
of any deposit(s) posted by it with any utility company, and Seller shall notify
each utility company serving the Property to terminate Seller's account,
effective as of noon on the Closing Date.

5.4.4. Real Estate Taxes. Any real estate ad valorem or similar taxes for the
Property, or any installment of assessments payable in installments which
installment is payable in the calendar year of Closing, shall be prorated to the
date of Closing, based upon actual days involved. The proration of real property
taxes or installments of assessments shall be based upon

the assessed valuation and tax rate figures (assuming payment at the earliest
time to allow for the maximum possible discount) for the year in which the
Closing occurs to the extent the same are available; provided, however, that in
the event that actual figures (whether for the assessed value of the Property or
for the tax rate) for the year of Closing are not available at the Closing Date,
the proration shall be made using figures from the preceding year (assuming
payment at the earliest time to allow for the maximum possible discount). The
proration of real property taxes or installments of assessments shall be final
and not subject to re-adjustment after Closing.

5.4.5. Property Contracts. Purchaser shall assume at Closing the obligations
under the Property Contracts assumed by Purchaser; however, operating expenses
shall be prorated under Section 5.4.2.

5.4.6. Leases.

5.4.6.1 All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or other
sums and charges payable by Tenants under the Leases), income and expenses from
any portion of the Property shall be prorated as of the Closing Date. Purchaser
shall receive all collected rent and income attributable to dates from and after
the Closing Date. Seller shall receive all collected rent and income
attributable to dates prior to the Closing Date. Notwithstanding the foregoing,
no prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents"). In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser. Purchaser agrees to bill
Tenants of the Property for all Uncollected Rents and to take reasonable actions
to collect Uncollected Rents. Notwithstanding the foregoing, Purchaser's
obligation to collect Uncollected Rents shall be limited to Uncollected Rents of
not more than 90 days past due, and Purchaser's collection of rents shall be
applied, first, towards current rent due and owing under the Leases, and,
second, to Uncollected Rents. After the Closing, Seller shall continue to have
the right, but not the obligation, in its own name, to demand payment of and to
collect Uncollected Rents owed to Seller by any Tenant, which right shall
include, without limitation, the right to continue or commence legal actions or
proceedings against any Tenant and the delivery of the Leases Assignment shall
not constitute a waiver by Seller of such right; provided however, that the
foregoing right of Seller shall be limited to actions seeking monetary damages
and, in no event, shall Seller seek to evict any Tenants in any action to
collect Uncollected Rents. Purchaser agrees to cooperate with Seller in
connection with all efforts by Seller to collect such Uncollected Rents and to
take all steps, whether before or after the Closing Date, as may be necessary to
carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser's obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.

5.4.6.2 At Closing, Purchaser shall receive a credit against the Purchase Price
in an amount equal to the received and unapplied balance of all cash (or cash
equivalent) Tenant Deposits, including, but not limited to, security, damage or
other refundable deposits paid by any of the Tenants to secure their respective
obligations under the Leases, together, in all cases, with any interest payable
to the Tenants thereunder as may be required by their respective Tenant Lease or
state law (the "Tenant Security Deposit Balance"). Any cash (or cash
equivalents) held by Seller which constitutes the Tenant Security Deposit
Balance shall be retained by Seller in exchange for the foregoing credit against
the Purchase Price and shall not be transferred by Seller pursuant to this
Contract (or any of the documents delivered at Closing), but the obligation with
respect to the Tenant Security Deposit Balance nonetheless shall be assumed by
Purchaser. The Tenant Security Deposit Balance shall not include any
non-refundable deposits or fees paid by Tenants to Seller, either pursuant to
the Leases or otherwise.

5.4.7. Insurance. No proration shall be made in relation to insurance premiums
and insurance policies will not be assigned to Purchaser. Seller shall have the
risk of loss of the Property until 11:59 p.m. the day prior to the Closing Date,
after which time the risk of loss shall pass to Purchaser and Purchaser shall be
responsible for obtaining its own insurance thereafter.

5.4.8. Employees. All of Seller's and Seller's manager's on-site employees shall
have their employment at the Property terminated as of the Closing Date.

5.4.9. Closing Costs. Purchaser shall pay any transfer, sales, use, gross
receipts or similar taxes, the cost of recording any instruments required to
discharge any liens or encumbrances against the Property, any premiums or fees
required to be paid by Purchaser with respect to the Title Policy pursuant to
Section 4.1, and one-half of the customary closing costs of the Escrow Agent.
Seller shall pay one-half of the customary closing costs of the Escrow Agent.

5.4.10. Utility Contracts. If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then, at the option of
Seller, either (a) Purchaser either shall assume the Utility Contract with
respect to the Property, or (b) the reasonably calculated costs of the Utility
Contract attributable to the Property from and after the Closing shall be paid
to Seller at the Closing and Seller shall remain responsible for payments under
the Utility Contract.

5.4.11. Possession. Possession of the Property, subject to the Leases, Property
Contracts, other than Terminated Contracts, and Permitted Exceptions, shall be
delivered to Purchaser at the Closing upon release from escrow of all items to
be delivered by Purchaser pursuant to Section 5.3. To the extent reasonably
available to Seller, originals or copies of the Leases and Property Contracts,
lease files, warranties, guaranties, operating manuals, keys to the property,
and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the Closing.
Purchaser agrees, for a period of not less than three (3) years after the
Closing (the "Records Hold Period"), to (a) provide and allow Seller reasonable
access to Seller's Property-Related Files and Records for purposes of inspection
and copying thereof, and (b) reasonably maintain and preserve Seller's
Property-Related Files and Records. If at any time after the Records Hold
Period, Purchaser desires to dispose of Seller's

Property-Related Files and Records, Purchaser must first provide Seller prior
written notice (the "Records Disposal Notice"). Seller shall have a period of 30
days after receipt of the Records Disposal Notice to enter the Property (or such
other location where such records are then stored) and remove or copy those of
Seller's Property-Related Files and Records that Seller desires to retain.

5.4.12. Tax Appeals. Purchaser acknowledges that Seller has filed an appeal (the
"Appeal") with respect to real estate ad valorem or other similar property taxes
applicable to the Property (the "Property Taxes").

5.4.12.1 If such Appeal relates to any Tax Year (defined below) prior to the Tax
Year in which the Closing occurs, Seller shall be entitled, in Seller's sole
discretion, to continue to pursue such Appeal after the Closing Date, and, in
the event that the Appeal is successful in reducing the amount of Property Taxes
payable with respect to any such prior Tax Year, Seller shall be entitled to the
full amount of any rebate, refund or reduction (collectively, a "Refund")
resulting from the Appeal. Seller shall not be obligated to continue to pursue
any Appeal with respect to the Property, including, without limitation, any
Appeal that relates to a Tax Year during or after the Tax Year in which Closing
occurs.

5.4.12.2 If such Appeal relates to the Tax Year in which Closing occurs, then,
prior to the Closing, Seller shall notify Purchaser of such Appeal prior to the
Closing Date. Thereafter, Purchaser may elect to assume primary responsibility
to continue the Appeal or notify Seller that Seller may continue to be primarily
responsible for such Appeal.

(a)

If Purchaser elects to have Seller continue the Appeal, then, from and after the
Closing Date, Seller agrees that it will continue, at Seller's sole cost and
expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Seller deems reasonable to
pursue). In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs (the
"Award"), then Purchaser and Seller shall share any Refund on a pro rata basis
(in accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing Seller for its actual, reasonable
and documented third-party costs (collectively, the "Third-Party Costs")
incurred in connection with the Appeal. If Third-Party Costs equal or exceed the
amount of the Award, then Seller shall be entitled to the full amount of the
Award.

(b)

If Purchaser elects to assume primary responsibility for continuing the Appeal,
then, from and after the Closing Date, Purchaser agrees that it will continue,
at Purchaser's sole cost and expense, to reasonably process the Appeal to
conclusion with the applicable taxing authority (including any further appeals
which Purchaser deems reasonable to pursue). In so doing, Purchaser agrees to
consult with Seller as to the status of the Appeal and with respect to any
materials to be submitted to or appearances to be made in front of the taxing
authority. In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and Seller shall share any Refund on a pro rata basis (in
accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing each of Purchaser and Seller for
their respective Third-Party Costs incurred in connection with the

Appeal. If Third-Party Costs equal or exceed the amount of the Award, then the
Award shall be applied to such Third-Party Costs on a pro rata basis, with each
of Purchaser and Seller receiving a portion of the Award equal to the product of
(i) a fraction, the numerator of which is the respective party's Third-Party
Costs, and the denominator of which is the total of both parties' Third-Party
Costs, and (ii) the amount of the Award.

If no Appeal for the Tax Year in which the Closing occurs has been filed as of
the Closing Date and Purchaser elects not to file an Appeal, Seller may file and
prosecute, at its sole cost and expense, an Appeal for such Tax Year. In such
event, the provisions of subsection (a) above shall control the management of
such Appeal and the allocation of any Award.

5.4.12.3 For purposes of this Section 54.12, "Tax Year" shall mean each 12-month
period for which the applicable taxing authority assesses Property Taxes, which
may or may not be a calendar year.

 5.5. Post Closing Adjustments. Purchaser or Seller may request that Purchaser
and Seller undertake to re-adjust any item on the Proration Schedule (or any
item omitted therefrom), with the exception of real property taxes which shall
be final and not subject to readjustment, in accordance with the provisions of
Section 5.4 of this Contract; provided, however, that neither party shall have
any obligation to re-adjust any items (a) after the expiration of 60 days after
Closing, or (b) subject to such 60-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate).

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

 6.1. Seller's Representations. Except, in all cases, for any fact, information
or condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, Seller represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date; provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1:

6.1.1. Seller is validly existing and in good standing under the laws of the
state of its formation set forth in the initial paragraph of this Contract; and,
subject to Section 8.2.4, has or at the Closing shall have the entity power and
authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract. The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property. Subject to Section 8.2.4, this Contract is a valid, binding and
enforceable agreement against Seller in accordance with its terms;

6.1.2. Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.3. Except for (a) any actions by Seller to evict Tenants under the Leases,
or (b) any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property;

6.1.4. To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property; and

6.1.5. To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date.

6.1.6. To Seller's knowledge, the Rent Roll (as updated pursuant to Section
5.2.10) is accurate in all material respects.

6.1.7. To Seller's knowledge, the Property Contracts List (as updated pursuant
to Section 5.2.11) is accurate in all material respects.

6.1.8. Seller is not a Prohibited Person.

6.1.9. To Seller's knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, none of Seller's affiliates or parent
entities is a Prohibited Person.

6.1.10. To Seller's knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, the Property is not the property of or
beneficially owned by a Prohibited Person.

6.1.11. To Seller's knowledge, except for third party persons who hold direct or
indirect ownership interests in Seller, the Property is not the proceeds of
specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7).

6.2. AS-YS. Except for Seller's Representations, the Property is expressly
purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS." The Purchase
Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
have the benefit of, and is not relying upon, any information provided by Seller
or Broker or statements, representations or warranties, express or implied, made
by or enforceable directly against Seller or Broker, including, without
limitation, any relating to the value of the Property, the physical or
environmental condition of the Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of the Property with any regulation, or any other attribute or matter
of or relating to the Property (other than any covenants of title contained in
the Deed conveying the Property and Seller's Representations). Purchaser agrees
that Seller shall not be responsible or liable to

Purchaser for any defects, errors or omissions, or on account of any conditions
affecting the Property. Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases Seller's
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against Seller's Indemnified Parties with respect to any and all Losses
arising from or related to any defects, errors, omissions or other conditions
affecting the Property. Purchaser represents and warrants that, as of the date
hereof and as of the Closing Date, it has and shall have reviewed and conducted
such independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property. If Seller provides or has provided any documents,
summaries, opinions or work product of consultants, surveyors, architects,
engineers, title companies, governmental authorities or any other person or
entity with respect to the Property, including, without limitation, the offering
prepared by Broker, Purchaser and Seller agree that Seller has done so or shall
do so only for the convenience of both parties, Purchaser shall not rely thereon
and the reliance by Purchaser upon any such documents, summaries, opinions or
work product shall not create or give rise to any liability of or against
Seller's Indemnified Parties. Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants. Purchaser agrees that
the departure or removal, prior to Closing, of any of such guests, occupants or
tenants shall not be the basis for, nor shall it give rise to, any claim on the
part of Purchaser, nor shall it affect the obligations of Purchaser under this
Contract in any manner whatsoever; and Purchaser shall close title and accept
delivery of the Deed with or without such tenants in possession and without any
allowance or reduction in the Purchase Price under this Contract. Purchaser
hereby releases Seller from any and all claims and liabilities relating to the
foregoing matters.

6.3. Survival of Seller's Representations. Seller and Purchaser agree that
Seller's Representations shall survive Closing for a period of 6 months (the
"Survival Period"). Seller shall have no liability after the Survival Period
with respect to Seller's Representations contained herein except to the extent
that Purchaser has requested arbitration against Seller during the Survival
Period for breach of any of Seller's Representations. Under no circumstances
shall Seller be liable to Purchaser for more than $450,000 in any individual
instance or in the aggregate for all breaches of Seller's Representations, nor
shall Purchaser be entitled to bring any claim for a breach of Seller's
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser exceeds $5,000. In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, and elected to close regardless,
Purchaser shall be deemed to have waived any right of recovery, and Seller shall
not have any liability in connection therewith.

6.4. Definition of Seller's Knowledge. Any representations and warranties made
"to the knowledge of Seller" shall not be deemed to imply any duty of inquiry.
For purposes of this Contract, the term Seller's "knowledge" shall mean and
refer only to actual knowledge of the Designated Representative of the Seller
and shall not be construed to refer to the knowledge of any other partner,
officer, director, agent, employee or representative of the Seller, or any
affiliate of the Seller, or to impose upon such Designated Representative any
duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Designated Representative any
individual personal liability. As used herein, the term Designated
Representative shall refer to Brian Baker who is the Regional Property Manager
handling this Property (the "Regional Property Manager").

6.5. Representations And Warranties Of Purchaser. For the purpose of inducing
Seller to enter into this Contract and to consummate the sale and purchase of
the Property in accordance herewith, Purchaser represents and warrants to Seller
the following as of the Effective Date and as of the Closing Date:

6.5.1. Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of Ohio.

6.5.2. Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser. The compliance with or fulfillment of the terms and conditions hereof
will not conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, any contract to which Purchaser is
a party or by which Purchaser is otherwise bound, which conflict, breach or
default would have a material adverse affect on Purchaser's ability to
consummate the transaction contemplated by this Contract. This Contract is a
valid, binding and enforceable agreement against Purchaser in accordance with
its terms.

6.5.3. No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4. Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5. The Broker and its affiliates do not, and will not at the Closing, have
any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6. Purchaser is not a Prohibited Person.

6.5.7. To Purchaser's knowledge, none of its investors, affiliates or brokers or
other agents (if any), acting or benefiting in any capacity in connection with
this Contract is a Prohibited Person.

6.5.8. The funds or other assets Purchaser will transfer to Seller under this
Contract are not the property of, or beneficially owned, directly or indirectly,
by a Prohibited Person.

6.5.9. The funds or other assets Purchaser will transfer to Seller under this
Contract are not the proceeds of specified unlawful activity as defined by 18
U.S.C. § 1956(c)(7).

ARTICLE VII
OPERATION OF THE PROPERTY

 7.1. Leases and Property Contracts. During the period of time from the
Effective Date to the Closing Date, in the ordinary course of business Seller
may enter into new Property Contracts, new Leases, renew existing Leases or
modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that any such new
Property Contracts or any new or renewed Leases shall not have a term in excess
of 1 year without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed; and provided further,
however, Seller agrees that any such new Property Contracts shall be terminable
without penalty on 30 days prior notice. Seller agrees that it will deliver to
Purchaser each of the vacant Tenant Units in Rent-Ready Condition (with such
vacancy and condition to be determined 3 days prior to the Closing Date), or (b)
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the product of (i) the number of Tenant Units as of 3 days prior to the
Closing Date that are vacant and not in Rent-Ready Condition, and (ii) $900.00.

 7.2. General Operation of Property. Except as specifically set forth in this
Article VII, Seller shall operate the Property after the Effective Date in the
ordinary course of business, and except as necessary in the Seller's sole
discretion to address (a) any life or safety issue at the Property or (b) any
other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

 7.3. Liens. Other than utility easements and temporary construction easements
granted by Seller in the ordinary course of business, Seller covenants that it
will not voluntarily create or cause any lien or encumbrance to attach to the
Property between the Effective Date and the Closing Date (other than Leases and
Property Contracts as provided in Section 7.1) unless Purchaser approves such
lien or encumbrance, which approval shall not be unreasonably

withheld or delayed. If Purchaser approves any such subsequent lien or
encumbrance, the same shall be deemed a Permitted Encumbrance for all purposes
hereunder.

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

 8.1. Purchaser's Conditions to Closing. Purchaser's obligation to close under
this Contract, shall be subject to and conditioned upon the fulfillment of the
following conditions precedent:

8.1.1. All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.1.2. Each of Seller's Representations shall be true in all material respects
as of the Closing Date;

8.1.3. Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and

8.1.4. Neither Seller nor Seller's general partner shall be a debtor in any
bankruptcy proceeding nor shall have been in the last 6 months a debtor in any
bankruptcy proceeding.

8.1.5. There shall not be pending or, to the knowledge of either Purchaser or
Seller, any litigation or threatened litigation which, if determined adversely,
would restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1,. If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4 or 8.1.5 is not
met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
(b) if such failure constitutes a default by Seller, exercise any of its
remedies pursuant to Section 10.2, or (c) if such failure does not constitute a
default by Seller, terminate this Contract and receive a return of the Deposit
from the Escrow Agent. If the condition set forth in Section 8.1.2 is not met,
Seller shall not be in default pursuant to Section 10.2, and Purchaser may, as
its sole and exclusive remedy, (i) notify Seller of Purchaser's election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price.

 8.2. Seller's Conditions to Closing. Without limiting any of the rights of
Seller elsewhere provided for in this Contract, Seller's obligation to close
with respect to conveyance of the Property under this Contract shall be subject
to and conditioned upon the fulfillment of the following conditions precedent:

8.2.1. All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.2.2. Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3. Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4. [Intentionally left blank]; and

8.2.5. There shall not be pending or, to the knowledge of either Purchaser or
Seller, any litigation or threatened litigation which, if determined adversely,
would restrain the consummation of any of the transactions contemplated by this
Contract or declare illegal, invalid or nonbinding any of the covenants or
obligations of the Purchaser.

If any of the foregoing conditions to Seller's obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.

ARTICLE IX BROKERAGE

9.1. Indemnity. Seller represents and warrants to Purchaser that it has dealt
only with Holliday Fenoglio Fowler, L.P., placeplaceplaceplace3414 Peachtree
Road NE, Suite 736, Atlanta, Georgia 30326 ("Broker") in connection with this
Contract. Seller and Purchaser each represents and warrants to the other that,
other than Broker, it has not dealt with or utilized the services of any other
real estate broker, sales person or finder in connection with this Contract, and
each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against all Losses relating to brokerage
commissions and finder's fees arising from or attributable to the acts or
omissions of the indemnifying party.

9.2. Broker Commission. If the Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract. Broker shall not be
deemed a party or third party beneficiary of this Contract. As a condition to
Seller's obligation to pay the commission, Broker shall execute the signature
page for Broker attached hereto solely for purposes of confirming the matters
set forth therein.

ARTICLE X
DEFAULTS AND REMEDIES

10.1. Purchaser Default. If Purchaser defaults in its obligations hereunder to
(a) deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder); (b) deliver to the Seller the
deliveries specified under Section 5.3 on the

date required thereunder; (c) deliver the Purchase Price at the time required by
Section 2.2.3 and close on the purchase of the Property on the Closing Date; or
(d) comply with any of its other representations, warranties or other material
obligations under this Contract and such failure to comply continues for more
than 10 days after written notice from Seller; then, immediately and without the
right to receive notice or to cure pursuant to Section 2.3.3 (except as provided
in (d) above) Purchaser shall forfeit the Deposit, and the Escrow Agent shall
deliver the Deposit to Seller, and neither party shall be obligated to proceed
with the purchase and sale of the Property. The Deposit is liquidated damages
and recourse to the Deposit is, except for Purchaser's indemnity and
confidentiality obligations hereunder, Seller's sole and exclusive remedy for
Purchaser's failure to perform its obligation to purchase the Property or breach
of a representation or warranty. Seller expressly waives the remedies of
specific performance and additional damages for such default by Purchaser.
SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES
RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY, SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED
TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S
EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.

10.2. Seller Default. If Seller, prior to the Closing, defaults in its
covenants, or obligations under this Contract, including to sell the Property as
required by this Contract and, other than with respect to Seller's obligation to
sell the Property as required by this Contract, such default continues for more
than 10 days after written notice from Purchaser, then, at Purchaser's election
and as Purchaser's sole and exclusive remedy, either (a) this Contract shall
terminate, and all payments and things of value, including the Deposit, provided
by Purchaser hereunder shall be returned to Purchaser and Seller shall pay to
Purchaser, as its sole recoverable damages (but without limiting its right to
receive a refund of the Deposit), its direct and actual out-of-pocket expenses
and costs (documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in aggregate, or (b) subject
to the conditions below, Purchaser may seek specific performance of Seller's
obligation to deliver the Deed pursuant to this Contract (but not damages).
Purchaser may seek specific performance of Seller's obligation to deliver the
Deed pursuant to this Contract only if, as a condition precedent to initiating
such litigation for specific performance, Purchaser first shall (i) deliver the
total Purchase Price and all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.3 and 5.3; (ii) not otherwise be in default under this
Contract; and (iii) file suit therefor with the court on or before the 90th day
after the Closing Date; if Purchaser fails to file an action for specific
performance within 90 days after the Closing Date, then Purchaser shall be
deemed to have elected to terminate the Contract in accordance with subsection
(a) above. Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence. SELLER

AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT
THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND
SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY
ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AN ACTION SEEKING SUCH REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1. Major Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to Closing, and the cost of repair is more than
$250,000, then Seller shall have no obligation to repair such damage or
destruction and shall promptly notify Purchaser in writing of such damage or
destruction (the "Damage Notice"). Within 10 days after Purchaser's receipt of
the Damage Notice, Purchaser may elect at its option to terminate this Contract
by delivering written notice to Seller, and if Purchaser so terminates this
Contract, Purchaser shall recover the Deposit hereunder. In the event Purchaser
fails to terminate this Contract within the foregoing 10-day period, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price, notwithstanding any such damage or destruction, and
Seller and Purchaser shall, at Closing, execute and deliver an assignment and
assumption (in a form reasonably required by Seller) of Seller's rights and
obligations with respect to the insurance claim and related to such casualty,
and thereafter Purchaser shall receive all remaining insurance proceeds
pertaining to such claim (plus a credit against the Purchase Price at Closing in
the amount of any deductible payable by Seller in connection therewith and not
spent by Seller for demolition, site cleaning, restoration or other repairs).

11.2. Minor Damage. In the event that the Property is damaged or destroyed by
fire or other casualty prior to the Closing, and the cost of repair is equal to
or less than $250,000, this transaction shall be closed in accordance with the
terms of this Contract, notwithstanding the damage or destruction; provided,
however, Seller shall make such repairs to the extent of any recovery from
insurance carried on the Property if such repairs can be reasonably effected
before the Closing. Subject to Section 11.3, if Seller is unable to effect such
repairs prior to Closing, then Purchaser shall, at Closing, execute and deliver
an assignment and assumption (in a form reasonably required by Seller) of
Seller's rights and obligations with respect to the insurance claim and related
to such casualty, and thereafter Purchase shall receive all remaining insurance
proceeds pertaining to such claim (plus a credit against the Purchase Price at
Closing in the amount of any deductible payable by Seller in connection
therewith and not spent by Seller for demolition, site cleaning, restoration or
other repairs).

11.3. Repairs. To the extent that Seller elects to commence any repair,
replacement or restoration of the Property prior to Closing, then Seller shall
be entitled to receive and apply available insurance proceeds to any portion of
such repair, replacement or restoration completed or installed prior to Closing,
with Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
To the extent that any repair, replacement or restoration of a casualty has been
commenced prior to Closing, then the Property Contracts shall include, and
Purchaser shall assume at Closing, all construction and other contracts entered
into by Seller in connection with such repair, replacement or restoration.

ARTICLE XII
EMINENT DOMAIN

12.1. Eminent Domain. In the event that, at the time of Closing, any material
part of the Property is (or previously has been) acquired, or is about to be
acquired, by any governmental agency by the powers of eminent domain or transfer
in lieu thereof (or in the event that at such time there is any notice of any
such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder. If Purchaser fails
to terminate this Contract within such 10-day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award. It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

ARTICLE XIII
MISCELLANEOUS

13.1. Binding Effect of Contract. This Contract shall not be binding on either
party until executed by both Purchaser and Seller. Neither the Escrow Agent's
nor the Broker's execution of this Contract shall be a prerequisite to its
effectiveness.

13.2. Exhibits and Schedules. All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3. Assignability. Except to the extent required to comply with the provisions
of Section 13.19 related to a 1031 Exchange, this Contract is not assignable by
Purchaser without first obtaining the prior written approval of the Seller.
Notwithstanding the foregoing, Purchaser may assign this Contract, without first
obtaining the prior written approval of the Seller, to one or more entities so
long as (a) Purchaser is an affiliate of the purchasing entity(ies) or owns a
direct or indirect interest therein, (b) Purchaser is not released from its
liability hereunder, and (c) Purchaser provides written notice to Seller of any
proposed assignment no later than 10 days prior to the Closing Date. As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity.

13.4. Binding Effect. Subject to Section 13.3, this Contract shall be binding
upon and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.

13.5. Captions. The captions, headings, and arrangements used in this Contract
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.

13.6. Number And Gender Of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

13.7. Notices. All notices, demands, requests and other communications required
or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, . return receipt requested;
or (d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter. All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge, receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

Titan Real Estate Investment Group, LLC 135 South Main Street, Suite 301

Greenville, South Carolina 29601

Attention:

Jeff Tabor

Telephone:

864-242-0000

Facsimile:

864-242-0003








with a copy to:

Hughes Arrell Kinchen, LLP Norfolk Tower

2211 Norfolk, Suite 405 Houston, Texas 77098

Attention:

Greg Arrell, Esq.

Telephone :

713-942-7766

Facsimile:

713-942-2266

To Seller:

c/o AIMCO

4582 South Ulster Street Parkway Suite 1100

Denver, Colorado 80237

Attention:

Mark Reoch or Brian Bornhorst

Telephone:

303-691-4337

Facsimile:

303-300-3261

And:

clo AIMCO

4582 South Ulster Street Parkway Suite 1100

Denver, Colorado 80237

Attention: Mr. Harry Alcock Telephone: 303-691-4344

Facsimile: 303-300-3282

with copy to:

John Spiegleman, Esq. Senior Vice President AD (CO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado 80237

Telephone: 303-691-4303

Facsimile: 303-300-3260






and a copy to:


Holliday Fenoglio Fowler, L.P.
3414 Peachtree Road NE, Suite 736
Atlanta, Georgia 30326
Attention: Jason Nettles
Telephone: 404-942-3186
Facsimile:404-832-8466

 

 

 

and a copy to:




Ballard Spahr Andrews & Ingersoll, LLP
1225 17th Street, Suite 2300
Denver, Colorado 80202
Attention: Beverly J. Quail, Esq. or Alicia B. Clark, Esq.
Telephone: 303-292-2400
Facsimile: 303-296-3956

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company 8450 East Crescent Parkway, Suite 410
Greenwood Village, Colorado 80111

Attention:

Valena L. Bloomquist

Telephone :

303-244-9198

Facsimile:

720-489-7593




Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8. Governing Law and Venue. The laws of the State of Georgia shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein except for the conflict of laws provisions thereof.
Subject to Section 13.25, all claims, disputes and other matters in question
arising out of or relating to this Contract, or the breach thereof, shall be
decided by proceedings instituted and litigated in a court of competent
jurisdiction in the state in which the Property is situated, and the parties
hereto expressly consent to the venue and jurisdiction of such court.

13.9. Entire Agreement. This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.

13.10. Amendments. This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to

any amendment of this Contract other than an amendment of Section 2.3, and (b)
the signature of the Broker shall not be required as to any amendment of this
Contract.

13.11. Severability. In the event that any part of this Contract shall be held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law. If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.12. Multiple Counterparts/Facsimile Signatures. This Contract may be executed
in a number of identical counterparts. This Contract may be executed by
facsimile signatures or electronic delivery of signatures which shall be binding
on the parties hereto, with original signatures to be delivered as soon as
reasonably practical thereafter.

13.13. Construction. No provision of this Contract shall be construed in favor
of, or against, any particular party by reason of any presumption with respect
to the drafting of this Contract; both parties, being represented by counsel,
having fully participated in the negotiation of this instrument.

13.14. Confidentiality. Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Seller's lenders, attorneys and accountants.
Any information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion. In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract. Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller's
sole discretion. Notwithstanding the provisions of Section 13.9, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.

13.15. Time Of The Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Contract.

13.16. Waiver. No delay or omission to exercise any right or power accruing upon
any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification

of this Contract shall be established by conduct, custom, or course of dealing
and all waivers must be in writing and signed by the waiving party.

13.17. Attorneys Fees. In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the substantially
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

13.18. Time Zone/Time Periods. Any reference in this Contract to a specific time
shall refer to the time in the time zone where the Property is located. (For
example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property is
located in Denver, CO.) Should the last day of a time period fall on a weekend
or legal holiday, the next Business Day thereafter shall be considered the end
of the time period.

13.19. 1031 Exchange. Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service. Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.

13.20. No Personal Liability of Officers, Trustees or Directors of Seller's
Partners. Purchaser acknowledges that this Contract is entered into by Seller
which is a South Carolina limited partnership, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.

13.21. No Exclusive Negotiations. Seller shall have the right, at all times
prior to the expiration of the Feasibility Period, to solicit backup offers and
enter into discussions, negotiations, or any other communications concerning or
related to the sale of the Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Seller shall not enter into any contract or binding Contract with a third-party
for the sale of the Property unless such Contract is contingent on the
termination of this Contract without the Property having been conveyed to
Purchaser.

13.22. ADA Disclosure. Purchaser acknowledges that the Property may be subject
to the federal Americans With Disabilities Act (the "ADA") and the federal Fair
Housing Act (the "FHA"). The ADA requires, among other matters, that tenants
and/or owners of "public accommodations" remove barriers in order to make the
Property accessible to disabled persons and provide auxiliary aids and services
for hearing, vision or speech impaired persons. Seller

makes no warranty, representation or guarantee of any type or kind with respect
to the Property's compliance with the ADA or the FHA (or any similar state or
local law), and Seller expressly disclaims any such representations.

13.23. No Recording. Purchaser shall not cause or allow this Contract or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller's prior written
consent, which consent may be withheld at Seller's sole discretion. If the
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract. Purchaser
hereby appoints the Seller as Purchaser's attorney-in-fact to prepare and record
any documents necessary to effect the nullification and release of the Contract
or other memorandum or evidence thereof from the public records. This
appointment shall be coupled with an interest and irrevocable.

13.24. Relationship of Parties. Purchaser and Seller acknowledge and agree that
the relationship established between the parties pursuant to this Contract is
only that of a seller and a purchaser of property. Neither Purchaser nor Seller
is, nor shall either hold itself out to be, the agent, employee, joint venturer
or partner of the other party.

13.25. Dispute Resolution. Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Contract (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Contract
by binding arbitration. The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association. Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in the state in which the Property is located.
The parties shall attempt to designate one arbitrator from the American
Arbitration Association. If they are unable to do so within 30 days after
written demand therefore, then the American Arbitration Association shall
designate an arbitrator. The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction. The arbitrator shall award
attorneys' fees (including those of in-house counsel) and costs to the
substantially prevailing party and charge the cost of arbitration to the party
which is not the substantially prevailing party. Notwithstanding anything herein
to the contrary, this Section 13.25 shall not prevent Purchaser or Seller from
seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction or similar equitable relief, from a court of competent
jurisdiction located in the state in which the Property is located (to which all
parties hereto consent to venue and jurisdiction) by instituting a legal action
or other court proceeding in order to protect or enforce the rights of such
party under this Contract or to prevent irreparable harm and injury. The court's
jurisdiction over any such equitable matter, however, shall be expressly limited
only to the temporary, preliminary, or permanent equitable relief sought; all
other claims initiated under this Contract between the parties hereto shall be
determined through final and binding arbitration in accordance with this Section
13.25.

13.26. AIMCO Marks. Purchaser agrees that Seller, the Property Manager or AIMCO,
or their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with

third parties) and that no right, title or interest in or to the AIMCO Marks is
granted, transferred, assigned or conveyed as a result of this Contract.
Purchaser further agrees that Purchaser will not use the AIMCO Marks for any
purpose.

13.27. Non-Solicitation of Employees. Prior to the expiration of the Feasibility
Period, Purchaser acknowledges and agrees that, without the express written
consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit, recruit or hire any of Seller's employees or
any employees located at the Property (or any of Seller's affiliates' employees
located at any property owned by such affiliates) for potential employment.

13.28. Survival. Except for (a) all of the provisions of this Article XIII
(other than Sections 13.19 and 13.21); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4,
5.5, 6.2, 6.5, 9.1, 11.3, 14.1, and 14.2; (c) any other provisions in this
Contract, that by their express terms survive the termination or Closing; and
(d) any payment obligation of Purchaser under this Contract (the foregoing (a),
(b), (c) and (d) referred to herein as the "Survival Provisions"), none of the
terms and provisions of this Contract shall survive the termination of this
Contract, and if the Contract is not so terminated, all of the terms and
provisions of this Contract (other than the Survival Provisions, which shall
survive the Closing) shall be merged into the Closing documents and shall not
survive Closing.

13.29. Multiple Purchasers. As used in this Contract, the term "Purchaser" means
all entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract. In the event that "Purchaser" has any obligations
or makes any covenants, representations or warranties under this Contract, the
same shall be made jointly and severally by all entities being a Purchaser
hereunder.

ARTICLE XIV
LEAD-BASED PAINT DISCLOSURE

14.1. Disclosure. Seller and Purchaser hereby acknowledge delivery of the Lead
Based Paint Disclosure attached as Exhibit H hereto.

[Remainder of Page Intentionally Left Blank]

NOW, THEREFORE, the parties hereto have executed this Contract under seal as of
the date first set forth above.

Seller:

BRIGHTON CREST, L.P., a South Carolina limited partnership

By: Brighton GP, L.L.C., a South Carolina limited liability company, its General
Partner

By:

Sterling Crest Joint Venture, a Tennessee joint venture, its Member

By:

Davidson Income Real Estate, L.P., a
  Delaware limited partnership, its General Partner

By: Davidson Diversified Properties, Inc., a Tennessee corporation, its Managing
General Partner

By:

(Seal)

Name:

Title:

By:

Davidson Growth Plus, L.P., a Delaware limited partnership, its General Partner

By: Davidson Growth Plus GP Corporation, a Delaware corporation, its Managing
General Partner

By:

(Seal)

Name:

Title:

[Signatures Continued on Next Page]








Purchaser:

TITAN REAL ESTATE INVESTMENT GROUP, LLC, an Ohio limited liability company

By:

/s/Jeffrey M. Tabor
Name:  Jeffrey M. Tabor
Title:    Manager